          Case 7:18-cv-07401-NSR Document 33 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HEIDI MORALES, individually and as
parent and guardian of J.F., and on
behalf of all others similarly situated,

                               Plaintiff,                          Case No.: 18-cv-07401-NSR
               v.

KIMBERLY-CLARK CORPORATION,

                               Defendant.


                STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE



        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties hereby

stipulate that the claims of Plaintiff Heidi Morales, individually and as parent and guardian of J.F. are

voluntarily dismissed with prejudice, with each party to bear its respective fees and costs incurred.


        For the avoidance of doubt, the class claims alleged in this lawsuit have not been adjudicated and

are dismissed hereby without prejudice.


                                                        Respectfully Submitted,



 ________________________________

 Timothy W. Loose (pro hac vice)                        C.K. Lee

 GIBSON, DUNN & CRUTCHER LLP                            LEE LITIGATION GROUP, PLLC
 333 South Grand Avenue                                 148 West 24th Street, 8th Floor
 Los Angeles, CA 90071-3197601                          New York, NY 10011
 Attorney for Defendants                                Attorney for Plaintiffs


 Dated: August 10
               __, 2020
